DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1−10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. Applicant has incorporated method steps into the apparatus claim in such a way that the scope of the claim is indefinite. For example, “the aircraft is piloted to a position over a target” makes it unclear whether someone else would actually have to pilot the aircraft in order to infringe the apparatus claim, or if merely creating such an apparatus itself would infringe the claim. Applicant is encouraged to amend the apparatus claims to incorporate “configured to” language, to clarify that the scope of the claim is an apparatus which is configured to perform these actions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1−3, 6, 11−13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Russian Patent RU-2659178-C1 to Staroverov.
Regarding claim 1, Staroverov teaches an ordnance delivery system, comprising:
a cable (shown in fig. 2 above swivel 7, also “suspended from a crane or helicopter on a cable and slings” on page 2 of the English translation) deployable by a winch from an aircraft (“vertical control is carried out by winding the lines [i.e. the cable] with winches located in the module” on page 3);
an end effector (module 8 in fig. 2 or 13 in fig. 3) comprising controllable thrusters 6 (“more precise and quick control is carried out using the four propellers” on p. 4) attached at a deployed end of the cable (figs. 2−3);
an ordinance delivery region in the end effector carrying ordnance for delivery on a target (“freely falling bombs…small air bombs or mortar mines” on p. 5); and
a release mechanism by which the ordnance is released to fall on the target (where a release mechanism is implicitly taught since the bomb must be released in order to drop);
wherein the aircraft is piloted to a position over a target, the end effector is controlled to position more accurately over the target (see p. 4, helicopter is brought to near the location of the target, the module is deployed by lowering using winches, and then coarse positioning is provided by the helicopter while fine positioning is provided by the propellers); and
the release mechanism is activated, releasing the ordnance to fall on the target (where a free falling bomb requires that its release mechanism be activated).
Staroverov teaches first control associated with the end effector (“more precise and quick control is carried out using the four propellers mentioned” on p. 4) and second control circuitry in the aircraft (“the helicopter works like this: during a flight, an automatic system monitors roll, pitch and direction of flight” on p. 6) as well as teaching that the control of the helicopter and end effector must be coordinated to maintain the end effector in the desired location (“only rough control of the module’s position is carried out by helicopter, and more precise and quick control is carried out using the four propellers mentioned”), but fails to explicitly state that the first and second control is in the form of first and second circuitries in communication with each other. It would have been obvious to one of ordinary skill in the art at the time of filing to construct the system as such, since each circuitry must receive feedback information about the other circuitry in order to maintain the end effector in a stable position. For example, if the desired location of the end effector is 50m in the forward direction of the helicopter, the most obvious implementation of accomplishing this movement would be the coordinated control of the helicopter and the controllable thrusters, especially given the delayed response time of the helicopter to the thrusters.
Regarding claim 2, Staroverov teaches that the thrusters are one or more propellers facing horizontally in orthogonal directions (figs. 2−3) and that the propellers are driven by electric motors (“The power supply of the control system and propeller engines can be carried out by wire” on p. 3), but fails to teach that the motors are controllable in torque and rpm through the first and second control circuitry. It would have been obvious to one of ordinary skill in the art at the time of filing to design the motors being controllable in torque and rpm, since speed (rpm) and torque are the primary variables to be controlled in an electric motor, with the inverse relationship of speed and torque being a fundamental aspect of motors.
Regarding claim 3, Staroverov teaches “surveillance devices” on the module, but fails to teach an imaging apparatus facing downward from the end effector, the imaging apparatus providing images displayed to an operative in the aircraft, the operative controlling the thrusters of the end effector in response to the images.
Regarding claim 6, Staroverov teaches that the aircraft is a helicopter, piloted to hover over the target (see pages 4−5).
Regarding method claims 11−13 and 16, Staroverov teaches the method steps in conjunction with the apparatus described above.
Claims 4−5 and 14−15 are rejected under 35 U.S.C. 103 as being unpatentable over Staroverov in view of Chinese Patent Document CN-106927047-A to Qu et al. (“Qu”).
Regarding claims 4−5 and 14−15, Staroverov fails to teach a platen connected below the end effector by a plurality of actuators. Qu teaches a platen (“plate 21”) which is attached by a plurality of actuators (three actuator arms, each referred to as “mechanical arm 1”) where the platen and actuators support “missile 2” below the UAV. It would have been obvious to one of ordinary skill in the art at the time of filing to use the platen device of Qu to support the weapons supported by the vehicle of Staroverov, since the platen enables control of the weapons that is independent of the vehicle and therefore provides better control. In such an arrangement, the actuators would be activated by the first control circuitry in response to sensors tracking pitch, roll and yaw, keeping the platen level and stable, with the ordnance and release mechanism are suspended below the platen.
Claims 8−10 and 18−20 are rejected under 35 U.S.C. 103 as being unpatentable over Staroverov in view of US Patent No. 9,863,739 to Hester Jr.
Regarding claims 8–10 and 18−20, Staroverov fails to teach that the ordnance region comprises tubes loaded with ordnance releasable by activating the release mechanism. Hester teaches an aerial launcher for ordnance, wherein the ordnance region comprises tubes 12 loaded with ordnance (step 506) releasable by activating the release mechanism (step 518). The ordnance comprises a plurality of weapons individually releasable, and the control circuitry 18 enables the operative to select a weapon for release (where one of ordinary skill in the art would understand that the device is intended to release the weapons individually). It would have been obvious to one of ordinary skill in the art at the time of filing to use the tube launcher mechanism of Hester in the device of Staroverov in order to provide a safe means of holding and releasing the ordinance. Furthermore, it would be obvious to one of ordinary skill in the art to employ conventional targeting systems and information displays to assist with operation, such that the second control circuitry comprises a display of the target annotated with target coordinates, ordnance remaining, and ordnance currently selected, and the operative is enabled to select a different weapon for release, in order to provide the operative with the ability to effectively hit targets and plan out operations.
Allowable Subject Matter
Claims 7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: in addition to the art discussed above, US Patent No. 9,958,876 to Vander Lind et al. (“Vander Lind”) constitutes the nearest prior art. Vander Lind teaches fixed wing aircraft flying in a circular orbit with a payload suspended therebetween. Such systems are known to those of ordinary skill in the art, and are typically used for transporting or lifting payloads, or other applications where the precise location of the payload during operation is not critical to completion of the operation (i.e. for aerial transport of a payload, the flight path of the payload is usually not of critical importance, as long as the payload is stable enough and does not impact any other objects like buildings during flight). As such, it would not have been obvious to one of ordinary skill in the art to fly a weapons launcher in such a manner, due to the nature of launching weapons, where even slight miscalculations of the launcher position can have catastrophic results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                    

/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/12/2022